Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/383,017 (U.S. PG Publication 2020/0328435) filed 04/12/2019 is in response to applicant’s arguments/remarks and claim amendment filed 05/17/2022. Applicant’s response is given full consideration. 
Claims Amendment
In the response filed applicant has amended the claims of the application. The status of the applicant stand as follows:
Currently amended 		1, 3, 6-8, 28
Canceled 			2, 12-20, 29-30
Original			4-5, 9-11
Withdrawn 			21-27
Claims 1, 3-11, 21-28 are currently pending in this application. This application is in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mathew Koziarz on 08/10/2022. 
Please amend claim 5 by changing its dependence from claim 2 to claim 1, to recite: 
The system as recited in claim [[1, wherein the secondary cell further includes an ion exchange membrane adjacent the separator. 
Election/Restrictions
Claim 1-11 are allowable. Claim  21-27 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and Group IV set forth in the Office action mailed on 01/14/2021 is hereby withdrawn and claim 21-27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowed Claims
Claims 1, 3-11, 21-28 are allowed over prior art of record. 
Statement of Reason for Allowance
The following is an examiner’s statement of allowance. 
The instant invention is directed to a redox flow battery system comprising a redox flow cell, a supply /storage system including liquid electrolyte for circulating through the redox flow cell, and a secondary cell operable to monitor concentration of electrochemically active species in the redox flow  electrolyte; the secondary cell including a counter electrode, a flow passage connecting the counter electrode with the flow cell, at least one working electrode and separator between the counter electrode and the working electrode. The separator is impermeable to the electrolytes and the electrochemically active species, the at least one working electrode being isolated from receiving the electrochemically active species of the electrolyte except for at least one transport passage comprising of an opening through the separator connection the flow passage and the working electrode, the opening having a first end opens to the working electrode and a second opening opens to the counter electrode, and the opening limiting movement of the electrochemically active species to the at least one working electrode. The invention is also directed to the secondary cell for use with a redox flow cell. 
The closest prior art is considered Chang et al. (U.S. PG Publication 2015/0086896) and Jaker et al. (U.S. Patent 9,893,361). 
Chang discloses a redox flow battery system comprising a redox flow battery and an electrolyte tank fluidly connected to the battery, the first electrolyte having an electrochemical active species, and the redox flow battery includes a test cell coupled to the flow battery to monitor and determine concentration of at least one electrolyte in the redox flow cell, the test cell has a negative half-cell and a positive half-cell and separator disposed between them. An electronic module is configured to control valves and pumps for filling the test cells. Change, however, does not disclose a “the separator is impermeable to the first electrolytes and the second and the electrochemically active species”, and, “the opening having a first end that opens to the working electrode and a second opening that opens to the counter electrode, and the opening limiting movement of the electrochemically active species to the at least one working electrode.”
Jaker discloses an electrochemical cell having a separator and the separator has through opening that is straight and provide fluid communication to electrolyte cavity, and does not have a first opening to a working electrode and a second opening to a counter electrode as recited in amended claim 1. Jaker, therefore, does not disclose a secondary cell for monitoring the concentration of active electrochemical species in an electrolyte of a redox flow battery, and consequently does not disclose the limitation of, “the separator is impermeable to the first and the second electrolytes and the electrochemically active species”, and ,” the opening having a first end that opens to the working electrode and a second  opening that opens to the counter electrode, and the opening limiting movement of the electrochemically active species to the at least one working electrode.”
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1, 3-11, 21-28 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        
/OMAR M KEKIA/Examiner, Art Unit 1722